 



Exhibit 10.7

Non-employee directors

TD BANKNORTH INC.

RESTRICTED STOCK AGREEMENT
AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN

     THIS AGREEMENT (the “Agreement”) is made as of this ______ day of May 2005
(hereinafter referred to as the “Date of Grant”) by and between TD Banknorth
Inc. (the “Company”) and ______ (the “Participant”). Defined terms, unless
otherwise defined herein, shall have the same meaning as set forth in the Plan
(as hereinafter defined).

WITNESSETH:

     WHEREAS, the Company has adopted the Amended and Restated 2003 Equity
Incentive Plan (the “Plan”), which is hereby incorporated in its entirety by
reference herein; and

     WHEREAS, the Company desires to grant to the Participant a Restricted Stock
Award, as described in the Plan.

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the Company and the
Participant agree as follows:

     1. Restricted Stock Award. The Company hereby grants to the Participant a
Restricted Stock Award of ___ shares of common stock, $0.01 par value per share,
of the Company (the “Shares”), upon the terms and conditions set forth herein.
The number of Shares are subject to adjustment as provided in the Plan.

     2. Vesting of Restricted Stock Award. The Shares granted by this Agreement
shall be 100% vested on the Date of Grant.

     3. Restrictions on Transfer of Shares. The Shares granted by this Agreement
may not be sold, assigned, transferred (including transfer by gift or donation
but excluding transfers pursuant to a QDRO), pledged or otherwise encumbered,
except that such restrictions shall lapse upon (i) the Participant’s death,
Disability or voluntary termination of service as a director, or (ii) the
occurrence of a Change of Control. During the time these restrictions are in
effect, the stock certificates for the Shares shall be held either by the
Company or by the Company’s transfer agent.

     4. Delivery of Stock Certificates. When the restrictions set forth in
Section 3 lapse, the Company or its transfer agent shall deliver a stock
certificate to the Participant for the Shares. Such certificate shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
SEC, any stock exchange or national market quotation system upon which such
Shares are then listed or quoted, respectively, and any applicable Federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to

 



--------------------------------------------------------------------------------



 



such restrictions. As a condition precedent to the issuance of the Shares, the
Company may require the Participant to take any reasonable action to meet such
requirements and to represent and warrant at the time of issuance or transfer
that the Shares are being acquired only for investment purposes and without any
current intention to sell or distribute such Shares.

     5. Withholding. The Company’s obligation to deliver shares of Common Stock
pursuant to Section 4 hereof shall be subject to the Participant’s satisfaction
of any applicable federal, state, local and other income and employment tax
withholding requirements as required by the Plan.

     6. Voting of Underlying Shares of Common Stock; Dividends. The Participant
shall be entitled to vote the Shares granted by the Agreement prior to the
delivery of the stock certificates pursuant to Section 4 hereof. In addition,
all cash dividends paid on the Shares prior to the delivery of the stock
certificates shall be paid to the Participant on the dividend payment dates
established by the Company.

     7. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict may exist
between the terms and conditions included in the Plan and the terms of this
Agreement, the terms and conditions included in the Plan shall control.

     8. Administration and Interpretation. The authority to interpret and
administer this Agreement shall be vested in the Board, and the Board shall have
all powers with respect to this Agreement as it has with respect to the Plan.
Any interpretation of the Board of the provisions of the Plan or this Agreement
made in good faith shall be final and binding on all parties.

     9. Not a Service Contract. The grant of the Shares covered by this
Agreement does not confer on the Participant any right with respect to
continuance of Service with the Company or any Affiliate, nor shall it interfere
in any way with any right the Company or any Affiliate would otherwise have to
terminate or modify the terms of the Participant’s Service at any time.

     10. Notices. Any written notice provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if it is hand
delivered, sent by fax or overnight courier, or sent by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the following address: TD Banknorth
Inc., P.O. Box 9540, Two Portland Square, Portland, Maine 04112-9540 Attention:
General Counsel.

     11. Amendment. Except as provided herein, this Agreement may not be amended
or otherwise modified unless evidenced in writing and signed by the Company and
the Participant. In the event that the Board determines, after a review of
Section 409A of the Code and all applicable Internal Revenue Service guidance,
that the Plan or any provision thereof or Award thereunder should be amended to
comply with Section 409A of the Code, the Board may amend the Plan and this
Agreement to make any changes required to comply with Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



     12. No Personal Liability. The Participant agrees that no member of the
Board or the Company or its Affiliates shall be personally liable for any
actions taken in good faith in connection with the Plan or this Agreement.

     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant has hereunto set his or her
hand, all as of the day first above written.

              ATTEST:       TD BANKNORTH INC.
 
                    By:          
Name:
      Name:    

           
Title:
      Title:    

           
 
                    PARTICIPANT
 
                     

      Name:    

           

3